Citation Nr: 1620554	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a certificate of eligibility for a special home adaption grant.

2. Entitlement to a certificate of eligibility for specially adapted housing.

3. Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to March 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to special monthly compensation for aid and attendance has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In May 2016, the Veteran was provided a statement of the case on the issues of entitlement to an increased rating in excess of 40 percent for lumbar laminectomy with limitation of motion and degenerative changes, entitlement to service connection for right and left lower extremity radiculopathy, and entitlement to service connection for amputation of left leg due to bone infection secondary to gunshot wound.  The Veteran has not yet perfected an appeal of these issues to the Board, so they are not ripe for appellate consideration at this time. 

The issues of entitlement to a certificate of eligibility for specially adapted housing and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only are the subjects of the REMAND herein.


FINDING OF FACT

The Veteran does not have permanent and total service-connected disability that includes the anatomical loss or loss of use in both hands or is due to (1) blindness in both eyes with 5/200 visual acuity or less, or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (4) residuals of an inhalation injury.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for a special home adaption grant have not established.  38 U.S.C.A. §§ 2101, 2104, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel  has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board observes that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to him in the Board's considering them in the first instance. 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2015). 

The Veteran's service-connected disabilities include lumbar laminectomy with limitation of motion and degenerative changes (40 percent), partial amputation of left great toe with retained metallic foreign bodies and painful callosities with posttraumatic arthritis (30 percent), partial amputation of left foot second toe with retained foreign bodies and posttraumatic arthritis (20 percent), right hip degenerative joint disease (10 percent), and arthralgia of the left ankle (noncompensable).  He also is in receipt of individual unemployability.

As the evidence does not show the Veteran is in receipt of permanent and total disability due to blindness in both eyes, loss or loss of use of either upper extremity, burns that have resulted in contractures with limitation of motion, or residuals from an inhalation injury, he does not meet the criteria for a certificate of eligibility for assistance in acquiring a special home adaptation grant.

As a preponderance of the evidence is against finding that the Veteran meets the criteria for a certificate of eligibility for a special home adaption grant, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran has undergone a number of VA examinations with respect to his claimed disabilities, including in February 2009, January 2010, October 2010, and June 2015.  However, the issue in this case is not determinable by medical examination.  Rather, the question is whether he has a permanent and total service-connected disability including or due to specific, enumerated conditions.  The Board has made a factual determination that the Veteran is not service-connected for any such conditions, nor has the Veteran claimed he has any of the enumerated conditions.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A certificate of eligibility for a special home adaption grant is denied.


REMAND

In a June 2015 rating decision, the RO, in part, denied an increased rating in excess of 40 percent for lumbar laminectomy with limitation of motion and degenerative changes, service connection for right and left lower extremity radiculopathy, and service connection for amputation of left leg due to bone infection secondary to gunshot wound.  The Veteran filed a notice of disagreement in September 2015, and a statement of the case (SOC) was recently issued.  

While the Veteran has not yet appealed these denials to the Board, given the nature of these pending claims, including one for service connection for amputation of the left leg, the Board finds that the Veteran's claims for a certificate of eligibility for specially adapted housing and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only must be remanded as they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101  (West 2014); 38 C.F.R. § 3.809(a), (b) (2015).

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be provided in certain instances, including where a veteran who, due to a service-connected disability, has the loss, or permanent loss of use, of one or both feet.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.  

Accordingly, the case is REMANDED for the following action:

The Veteran has until July 17, 2016, to perfect an appeal on his claims for an increased rating in excess of 40 percent for lumbar laminectomy with limitation of motion and degenerative changes, service connection for right and left lower extremity radiculopathy, and service connection for amputation of left leg due to bone infection secondary to gunshot wound.  

If he does so, then his claims for a certificate of eligibility for specially adapted housing and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only can be merged with the new appeal, since resolution of these claims is determined by resolution of the pending service connection claims.  

If the Veteran does not perfect an appeal, then his claims for a certificate of eligibility for specially adapted housing and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


